Citation Nr: 1027930	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a bilateral ankle 
disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a root canal. 

8.  Entitlement to service connection for alcoholism.

9.  Entitlement to service connection for pancreatitis, to 
include as secondary to alcoholism and depression. 

10.  Entitlement to service connection for a stomach condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1986 to December 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
from July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the claims on 
appeal. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

It appears that the Veteran moved to a new apartment in the same 
building during the course of the appeal, as listed on his April 
2007 formal appeal, and that the subsequent notice of hearing was 
sent to his previous address.  The Veteran's representative has 
since stated that the Veteran may have left Florida and relocated 
to New Jersey.  Because it appears as though the Veteran did not 
receive notice of the December 2007 hearing, the RO should 
clarify the Veteran's current address and whether he would like a 
hearing to be re-scheduled before the Board.  

Next, it appears as though numerous VA and private treatment 
records may be outstanding.  The Veteran has stated that he 
received medical treatment for his claimed disabilities at 
Andrews Air force Base in Washington D.C., the VA Medical Centers 
located in Elizabeth, New Jersey, West Palm Beach, Florida, and 
Raleigh, North Carolina, and at private facilities including Wake 
Medical Hospital in North Carolina and psychiatric treatment from 
Dr. K. Lukenda in Maryland.  Because those records have not been 
requested and are pertinent to the Veteran's claims for service 
connection, they should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to his claims for service connection for depression 
and alcoholism, the Veteran contends that it was difficult for 
him to leave home and adjust to military service.  He felt that 
he was often going to sick bay without the support of his family, 
and that he would go to sick bay out of depression or because he 
had trouble walking or running fast enough.  He contends that 
after he was deployed to Japan and the Philippines, he began to 
drink, and since that time has suffered from alcoholism and 
dehydration which lead to his pancreatitis.  Once he separated 
from service, he had trouble re-adjusting to civilian life and 
could not maintain a job due to his mental disability.

With regard to his physical disabilities, the Veteran contends 
that prior to discharge from service, he was diagnosed with a 
heart murmur and was held back for further testing.  He contends 
that because he was so anxious to go home, he somehow made his 
body pass the tests, but that he still continues to suffer from a 
heart murmur.  He contends that he has been taking medication to 
control his hypertension.  He further contends that on discharge, 
he was told that he had "water in his knees" and was advised to 
have his knees drained.  He stated that he currently has a low 
back disability, and that he received treatment from a 
chiropractor in 1991 when he slipped and injured his back.  He 
feels he cannot work because every job has required standing, 
which only exasperates his low back, knees, and ankles. 

The Veteran's service medical records indicate that he received 
treatment for most of his claimed disabilities.  On December 1986 
enlistment examination, no disabilities were diagnosed.  The 
Veteran's blood pressure, however, 130/80, may be considered to 
be borderline high.  In January 1987, the Veteran hurt his low 
back while lifting foot lockers.  The diagnosis was rule out 
muscle strain.  A February 1987 record reflects that the 
Veteran's diagnoses included mild systolic hypertension, 
gastroenteritis, and cardiac murmur of unknown etiology.  A 
February 1987 echocardiogram resulted in the diagnosis of "rule 
out mitral valve prolapse verse functional mummer."  In May 
1989, the Veteran twisted his right ankle while playing soccer 
and was treated for a right ankle sprain.  An undated record 
reflects that the Veteran was treated for left knee pain that was 
not due to trauma.  The etiology of the knee pain was unknown.  
On October 1990 separation examination, it was noted that the 
Veteran had experienced slight chest pains in 1987, but that 
echocardiogram, EKG, and Holter and Stress tests were all within 
normal limits.  He was noted to probably have a functional heart 
murmur.  There were no further diagnoses on discharge. 

Post-service treatment records are limited, but reflect that the 
Veteran received treatment for alcoholism and marijuana 
dependency in June 2005 and that he had an abnormal ECG in 
October 2006.  

The Veteran has not yet been afforded a VA examination in 
relation to his claims.  It remains unclear to the Board the 
nature and extent of the Veteran's claimed depression, 
alcoholism, heart murmur, hypertension, bilateral knee 
disabilities, lumbar spine disability, bilateral ankle 
disabilities, and stomach condition, and whether those condition 
are related to his service, including to the incidents reported 
in service.  Accordingly, a remand for an examination and 
etiological opinion is necessary to adjudicate the claims.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for 
pancreatitis, service medical records are negative for any 
abnormalities of the pancreas.  In that regard, the Veteran 
appears to be claiming that his pancreatitis is instead secondary 
to his alcoholism, which he contends he acquired due to his 
service.  Accordingly, as it must first be determined whether the 
Veteran's alcoholism is related to a psychiatric disorder 
incurred in service, the appropriate remedy where a pending claim 
is inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

With regard to his claimed root canal, it appears that the 
Veteran is requesting compensation for a dental condition to 
cover expenses of future dental treatment, specifically, a root 
canal.  In that regard, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  Rating action should consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service and, 
when applicable, to determine whether the condition is due to 
combat or other in-service trauma.  38 C.F.R. § 3.381, 17.161.  
Service medical records indicate dental treatment throughout the 
Veteran's service with reference to a number of cavities, some of 
which appeared to exist on entry into service.  However, the 
treatment notes are almost ineligible and thus medical review is 
necessary in order to determine whether the Veteran qualifies for 
outpatient dental treatment.  The RO previously referred the 
Veteran's dental claim to the VA in Salisbury, North Carolina and 
then to the VA in Tampa, Florida, however, there is no indication 
in the file that the Veteran's claim for treatment for his root 
canal has been decided or approved.  Thus, a VA dental 
examination to determine the Veteran's eligibility for service 
connection or outpatient care is necessary in this case.  

The Board further notes that the Veteran has been issued multiple 
VCAA letters.  A review of these letters indicates, however, that 
the Veteran has not been informed of the specific considerations 
in a claim for service connection for a dental condition. Upon 
remand, the Veteran should be issued a VCAA notification letter 
tailored to the claim for service connection for a dental 
condition.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
all available treatment records from Andrews 
Air force Base, Maryland, and the VA Medical 
Centers in Elizabeth, New Jersey, West Palm 
Beach, Florida, and Raleigh, North Carolina.  
All attempts to secure those records must be 
documented in the claims folder.

2.  After obtaining the necessary 
authorization from the Veteran, attempt to 
obtain and associate with the claims file 
private medical records from Wake Medical 
Hospital in North Carolina, from Dr. K. 
Lukenda in Maryland, and any other private 
physician from which the Veteran received 
treatment for his claimed disabilities.  All 
attempts to secure those records must be 
documented in the claims folder.

3.  Schedule the Veteran for a VA examination 
to determine the etiology of the Veteran's 
hypertension and cardiac murmur.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current hypertension or cardiac murmur is 
etiologically related to the Veteran's period 
of service, to include the in-service 
diagnosis of a functional murmur and systolic 
hypertension. Additionally, the examiner 
should specifically comment as to whether 
there is clear and unmistakable evidence that 
the Veteran's hypertension pre-existed his 
service, and if so, whether it is at least as 
likely as not (50 percent probability or 
greater) that the pre-existing hypertension 
was aggravated or permanently worsened as a 
result of his active service.  The examiner 
should also provide an opinion as to whether 
the Veteran's heart murmur is a congenital 
defect.  The rationale for all opinions 
expressed should be provided.  The examiner 
should review the claims folder and the 
examination report should note that review.

4.  Schedule the Veteran for a VA examination 
to determine the etiology of the Veteran's 
orthopedic disabilities.  The rationale for 
all opinions expressed should be provided. 
The examiner should review the claims folder 
and the examination report should note that 
review.  The examiner should provide any 
opinion as to the following:

a)  Diagnose all ankle, knee, and low back 
disabilities.

b)  Is it at least as likely as not (50 
percent or greater probability) that any 
current low back, ankle, or knee 
disability is related to the Veteran's 
service?  In addition to the service 
medical records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms after 
service.  If the Veteran's current 
disabilities are attributable to factors 
unrelated to his military service, the 
examiner should so state.

5.  Schedule the Veteran for a VA examination 
to determine the etiology of the Veteran's 
claimed. depression.  The rationale for all 
opinions expressed should be provided.  The 
examiner should review the claims folder and 
the examination report should note that 
review.  The examiner should provide any 
opinion as to the following:

a)  Diagnose any psychiatric disability.

b)  Is it at least as likely as not (50 
percent or greater probability) that any 
current psychiatric disability, to include 
depression, is related to the Veteran's 
service?  

c)  If the Veteran's psychiatric 
disability is related to his service, is 
it as least as likely as not (50 percent 
or greater probability) that the Veteran's 
alcoholism was due to, the result of, or 
aggravated by his psychiatric disability?

6.  Schedule the Veteran for a VA examination 
to determine the etiology of the Veteran's 
stomach disability.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
disability is etiologically related to the 
Veteran's period of service, to include the 
in-service diagnosis of gastroenteritis.  The 
rationale for all opinions expressed should 
be provided.  The examiner should review the 
claims folder and the examination report 
should note that review.

7.  Issue the Veteran an additional 
notification letter that is specifically 
tailored to the claim for service connection 
for a dental condition, to include residuals 
of a dental injury. See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159.

8.  Schedule the Veteran for a VA dental 
examination. The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's dental 
disability, to include a root canal, was 
incurred during the Veteran's service, to 
include dental trauma, or is otherwise 
related to his service in accordance with the 
criteria as laid out in 38 C.F.R. § 3.381, 
for the purposes of outpatient dental 
treatment.

9.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  

10.  If all of the issues on appeal are not 
granted, clarify the Veteran's current 
address.  Then, request from the Veteran 
whether he would like a travel board or 
videoconference hearing before the Board.  If 
so, schedule the Veteran for the type of 
hearing that he indicates.   If the Veteran 
does not desire a hearing, then return the 
case to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


